Citation Nr: 1131050	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  09-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of status post gastrectomy, claimed as removal of glomus tumor, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a psychiatric disability, including depression, to include as secondary to residuals of status post gastrectomy.

3.  Entitlement to service connection for dumping syndrome, claimed as a bowel condition, to include as secondary to residuals of status post gastrectomy.


REPRESENTATION

Appellant represented by:	To be determined




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision issued by the RO in which the RO denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) in August 2007, and the RO issued a statement of the case (SOC) in January 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2009.

In June 2009 the Veteran testified during a Board hearing before a retired Veterans Law Judge at the RO; a transcript of that hearing is of record.

In December 2009 the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a January 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As indicated below, the record raises a question as to the Veteran's representation.

For the reasons expressed, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Veterans Law Judge who conducted the June 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Thus, the Veteran was given the opportunity to request another Board hearing.  In June 2011, the Veteran indicated that he desired a Board hearing at the RO (Travel Board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.  

The Board also notes that that, while the Veteran previously was represented by DAV, this representation was revoked in December 2008.  In February 2011, a private attorney submitted correspondence indicating that he had been retained to represent the Veteran in this matter on appeal.  The Board recognizes that this attorney is accredited to represent claimants before the Board; however, in the absence of a properly executed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, the Board cannot recognize the attorney as the Veteran's representative, at this time.  However, while these matters are on remand, the RO should give the Veteran the opportunity to properly appoint the private attorney to represent him (include during his Travel Board hearing), if he so desires.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should request that the Veteran properly execute a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, and the executed VA Form 21-22a should be associated with the claims file.  

2.  The RO should schedule the Veteran for a Travel Board hearing in accordance with his request.  The RO should notify the Veteran (and his representative, if properly appointed), of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


